Evans, Judge.
Defendant was convicted of aggravated assault. Motion for new trial was filed and denied, and defendant appeals. Held:
Submitted April 29, 1975
Decided June 9, 1975.
K. Reid Berglund, for appellant.
Lewis R. Slaton, District Attorney, Carter Goode, R. David Petersen, A. Thomas Jones, Assistant District Attorneys, for appellee.
1. Defendant admitted in his testimony that he shot at the victim with a rifle and contended he did so because the victim was shooting at him. Other evidence, some of which is circumstantial, conflicts with the theory of self-defense in that the victim denied shooting at defendant and testified that he had no weapon but was nevertheless shot in the leg by defendant. Considering the entire evidence before the jury, it was authorized to convict the defendant of aggravated assault by shooting defendant with a rifle.
2. Defendant enumerates as error the court’s failure to charge the jury as to the bifurcated trial procedure provided in Code Ann. § 27-2534. But the law was changed before the offense was committed and provided for sentencing by the court and not the jury. See Amendment of Code Title 27, by Georgia Laws 1974, pages 352-355; Code Ann. § 27-2502.
The court did not err in failing to instruct the jury as to a law that was repealed before the offense was committed.

Judgment affirmed.


Deen, P. J., and Stolz, J., concur.